              Case 8:20-ap-00557-MGW            Doc 36   Filed 03/17/21     Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmd.uscourts.gov

In re:

CARLOS S. GUERRERO                                            Case No.: 8:09-bk-00372

         Debtor.                                              Chapter 7
                                            /

DOUGLAS N. MENCHISE,
as Chapter 7 Trustee,

         Plaintiff,                                           Adv. Pro. No.: 8:20-ap-557-MGW
vs.

CARLOS S. GUERRERO, MYRNA E.
GUERRERO, CARLOS D. GUERRERO,
and BAVIC REALTY CORP.,

         Defendants.
                                                 /




      DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                         SUMMARY JUDGMENT
         Defendants, Myrna E. Guerrero (“M. Guerrero”), Carlos Daniel Guerrero (“Carlos Jr”),

and Bavic Realty Corp. (“Bavic”) (collectively “Defendants”), by and through their undersigned

counsel, hereby file their response in opposition to Plaintiff’s Motion for Summary Judgment filed

on February 24, 2021 (Doc. 31) (the “MSJ”). Defendants state as follows:

         1.      Trustee’s MSJ seeks summary judgment for counts I-V of Trustee’s complaint

based on one glaring disputed issue of genuine fact: that the Debtor’s transfer of his stock in Bavic

occurred post-petition.


                                                     1
            Case 8:20-ap-00557-MGW            Doc 36     Filed 03/17/21      Page 2 of 5




       2.      As shown in deposition transcripts of the Debtor, Carlos S. Guerrero, M. Guerrero,

and Carlos Jr deposition transcript, all defendants have testified in their depositions that the Debtor

transferred 90 % of this equity stock in Bavic to Myrna Guerrero and Carlos Daniel Guerrero

collectively in August 2008 pre-petition.

       3.      Further, as shown in Myrna Guerrero’s Affidavit In opposition to Plaintiff’s Motion

for Summary Judgment, Carlos Daniel’s Affidavit in opposition to Plaintiff’s Motion for Summary

Judgment, and as shown in the Stock Certificate Transfers dated August 2008, pre-petition, the

Debtor, Carlos S Guerrero (“Debtor”) transferred 90% of his interest in Bavic prior to the petition

date. Thus, at most, Trustee is entitled to a declaration that Debtor owned 10% equity interest in

Bavic as of the date of petition.

       4.      Genuine issues of material fact exists to prevent the entry of summary judgment in

favor of the Plaintiff on all other aspects of the complaint.




                                    Summary Judgment Standards

       5.      The standards for the granting of the extraordinary remedy of summary judgment

are well known to this Court.

       6.      “Summary judgment is appropriate where the court is satisfied ‘that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.’ ” Celotex Corn. v. Catrett, 477 US 317, 330 (1986) (quoting Fed. Rule Civ. Proc. 56(c)).

The burden of establishing the nonexistence of a “genuine issue” is on the party moving for

summary judgment. Id.




                                                  2
             Case 8:20-ap-00557-MGW             Doc 36    Filed 03/17/21      Page 3 of 5




       7.          In determining whether summary judgment is appropriate, the court must draw all

reasonable inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

       8.          Summary judgment should not be granted unless it is clear that a trial is

unnecessary. See generally, Id. at 255. And any doubt as to the existence of a genuine issue for

trial should be resolved against the moving party. See Adickes v. S.H. Kress & Co., 398 US 144,

158, 159 (1970). “Removing the issue from the jury's consideration is only appropriate where the

facts and the law will reasonably support only one conclusion.” Chandris, Inc. v. Latsis, 515 U.S.

347, 373 (1995).

       9.          In determining a motion for summary judgment, the Court's function is one of

issue-finding, not issue-resolution. See Gallo v. Prudential Residential Servs. Ltd. Partnership, 22

F.3d 1219, 1224 (2d Cir. 1994). The Court also held that the burden is upon the moving party to

demonstrate that no genuine issue respecting any material fact exists, and all ambiguities must be

resolved and all inferences drawn in favor of the party against whom summary judgment is sought.

Id.

       10.         In the within action, Plaintiff has failed to exhibit his entitlement to summary

judgment.



                                   The Operative Statutory Subsection.

       11. 11 U.S.C. § 549(a) states:

             (a)    Except    as    provided   in   subsection    (b)    or   (c)   of   this   section,

             the trustee may avoid a transfer of property of the estate--

             (1) that occurs after the commencement of the case; and

             (2)(A) that is authorized only under section 303(f) or 542(c) of this title; or

                                                    3
             Case 8:20-ap-00557-MGW             Doc 36     Filed 03/17/21      Page 4 of 5




             (B) that is not authorized under this title or by the court.

       12.       Thus, for a plaintiff-trustee to prevail, it must be shown that (a) a transfer occurred;

(b) the transfer was of property of the estate; (c) the transfer was after commencement of the case;

and (d) the transfer was not authorized by the Bankruptcy Code or the bankruptcy court.

       13.       Plaintiff has failed to show, without dispute, that the primary element for seeking

to recover in this action is that Bavic was the sole property of the Debtor as of the Petition date,

and that was transfer of the 90% was after the commencement of the case.

       14.       Accordingly, all relief sought in Trustee’s MSJ must be denied since such relief

sought is based on the element that 100% of Bavic was owned by the debtor as of the petition date.

       15.       Simultaneous with the filing of this opposition, defendants will be seeking leave of

court to file an amended answer and affirmative defenses in this adversary case since Defendants

were not given an opportunity to review the original answer and affirmative defenses that were

filed and such filed answer was incorrect.

       WHEREFORE, Defendants respectfully request that the Court enter an order denying the

Plaintiff’s motion for summary judgment in its entirety, and providing such other relief as this

Court deems just and proper.

       Date: March 17, 2021.

                                                 Respectfully submitted,

                                                 /s/ Richard J. McIntyre
                                                 RICHARD J. MCINTYRE, ESQUIRE
                                                 Florida Bar Number: 962708
                                                 rich@mcintyrefirm.com
                                                 KATIE BRINSON HINTON, ESQUIRE
                                                 Florida Bar Number: 0022367
                                                 katie@mcintyrefirm.com
                                                 McIntyre Thanasides Bringgold
                                                     Elliott Grimaldi Guito & Matthews, P.A.

                                                    4
          Case 8:20-ap-00557-MGW          Doc 36    Filed 03/17/21    Page 5 of 5




                                           500 East Kennedy Blvd., Suite 200
                                           Tampa, Florida 33602
                                           Telephone: (813) 223-0000
                                           Facsimile: (813) 225-1221
                                           Attorneys to Defendants Myrna E. Guerrero, Carlos
                                           D. Guerrero, and BAVIC Realty Corp


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on March

17, 2021 upon the registered users of the Courts CM/ECF system and/or by U.S. First Class Mail

to: Steven M. Berman, Esquire of Shumaker, Loop & Kendrick, LLP, 101 E. Kennedy Blvd., Ste.

2800, Tampa, FL 33602 (sberman@shumaker.com).


                                           /s/ Katie Brinson Hinton
                                           Attorney
                                           Florida Bar Number: 0022367




                                              5
